
	
		I
		112th CONGRESS
		2d Session
		H. R. 6087
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2012
			Ms. McCollum (for
			 herself and Mr. Schock) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To protect girls in developing countries through the
		  prevention of child marriage, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International Protecting Girls by
			 Preventing Child Marriage Act of 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)Child marriage, also known as forced
			 marriage or early marriage, is a harmful traditional
			 practice that deprives girls of their dignity and human rights.
			(2)Child marriage as a traditional practice,
			 as well as through coercion or force, is a violation of article 16 of the
			 Universal Declaration of Human Rights, which states, Marriage shall be
			 entered into only with the free and full consent of intending
			 spouses.
			(3)According to the United Nations Children's
			 Fund (UNICEF), an estimated 60,000,000 girls in developing countries now ages
			 20 through 24 were married under the age of 18, and if present trends continue
			 more than 100,000,000 more girls in developing countries will be married as
			 children over the next decade, according to the Population Council.
			(4)Between 1/2 and
			 3/4 of all girls are married before the age of 18 in
			 Niger, Chad, Mali, Bangladesh, Guinea, the Central African Republic,
			 Mozambique, Burkina Faso, and Nepal, according to Demographic Health Survey
			 data.
			(5)Factors perpetuating child marriage include
			 poverty, a lack of educational or employment opportunities for girls, parental
			 concerns to ensure sexual relations within marriage, the dowry system, and the
			 perceived lack of value of girls.
			(6)Child marriage has negative effects on the
			 health of girls, including significantly increased risk of maternal death and
			 morbidity, infant mortality and morbidity, obstetric fistula, and sexually
			 transmitted diseases, including HIV/AIDS.
			(7)According to the United States Agency for
			 International Development (USAID), increasing the age at first birth for a
			 woman will increase her chances of survival. Currently, pregnancy and
			 childbirth complications are the leading cause of death for women 15 to 19
			 years old in developing countries.
			(8)Most countries with high rates of child
			 marriage have a legally established minimum age of marriage, yet child marriage
			 persists due to strong traditional norms and the failure to enforce existing
			 laws.
			(9)Secretary of State Hillary Clinton has
			 stated that child marriage is a clear and unacceptable violation of
			 human rights, and that the Department of State categorically
			 denounces all cases of child marriage as child abuse.
			(10)According to an International Center for
			 Research on Women analysis of Demographic and Health Survey data, areas or
			 regions in developing countries in which 40 percent or more of girls under the
			 age of 18 are married are considered high-prevalence areas for child
			 marriage.
			(11)Investments in girls' schooling, creating
			 safe community spaces for girls, and programs for skills building for
			 out-of-school girls are all effective and demonstrated strategies for
			 preventing child marriage and creating a pathway to empower girls by addressing
			 conditions of poverty, low status, and norms that contribute to child
			 marriage.
			3.Child marriage definedIn this Act, the term child
			 marriage means the marriage of a girl or boy, not yet the minimum age
			 for marriage stipulated in law in the country in which the girl or boy is a
			 resident or, where there is no such law, under the age of 18.
		4.Sense of CongressIt is the sense of Congress that—
			(1)child marriage is a violation of human
			 rights, and the prevention and elimination of child marriage should be a
			 foreign policy goal of the United States;
			(2)the practice of child marriage undermines
			 United States investments in foreign assistance to promote education and skills
			 building for girls, reduce maternal and child mortality, reduce maternal
			 illness, halt the transmission of HIV/AIDS, prevent gender-based violence, and
			 reduce poverty; and
			(3)expanding educational opportunities for
			 girls, economic opportunities for women, and reducing maternal and child
			 mortality are critical to achieving the Millennium Development Goals and the
			 global health and development objectives of the United States, including
			 efforts to prevent HIV/AIDS.
			5.Strategy to prevent child marriage in
			 developing countries
			(a)Assistance authorized
				(1)In generalThe President is authorized to provide
			 assistance, including through multilateral, nongovernmental, and faith-based
			 organizations, to prevent the incidence of child marriage in developing
			 countries through the promotion of educational, health, economic, social, and
			 legal empowerment of girls and women.
				(2)PriorityIn providing assistance authorized under
			 paragraph (1), the President shall give priority to—
					(A)areas or regions in developing countries in
			 which 40 percent or more of girls under the age of 18 are married; and
					(B)activities to—
						(i)expand and replicate existing
			 community-based programs that are successful in preventing the incidence of
			 child marriage;
						(ii)establish pilot projects to prevent child
			 marriage; and
						(iii)share evaluations of successful programs,
			 program designs, experiences, and lessons.
						(b)Strategy required
				(1)In generalThe President shall establish a multi-year
			 strategy to prevent child marriage and promote the empowerment of girls at risk
			 of child marriage in developing countries, which should address the unique
			 needs, vulnerabilities, and potential of girls under age 18 in developing
			 countries.
				(2)ConsultationIn establishing the strategy required by
			 paragraph (1), the President shall consult with Congress, relevant Federal
			 departments and agencies, multilateral organizations, and representatives of
			 civil society.
				(3)ElementsThe strategy required by paragraph (1)
			 shall—
					(A)focus on areas in developing countries with
			 high prevalence of child marriage;
					(B)encompass diplomatic initiatives between
			 the United States and governments of developing countries, with attention to
			 human rights, legal reforms, and the rule of law;
					(C)encompass programmatic initiatives in the
			 areas of education, health, income generation, changing social norms, human
			 rights, and democracy building; and
					(D)be submitted to Congress not later than one
			 year after the date of the enactment of this Act.
					(c)ReportNot later than three years after the date
			 of the enactment of this Act, the President should submit to Congress a report
			 that includes—
				(1)a description of the implementation of the
			 strategy required by subsection (b);
				(2)examples of best practices or programs to
			 prevent child marriage in developing countries that could be replicated;
			 and
				(3)an assessment, including data disaggregated
			 by age and sex to the extent possible, of current United States funded efforts
			 to specifically prevent child marriage in developing countries.
				(d)CoordinationAssistance authorized under subsection (a)
			 shall be integrated with existing United States development programs.
			(e)Activities supportedAssistance authorized under subsection (a)
			 may be made available for activities in the areas of education, health, income
			 generation, agriculture development, legal rights, democracy building, and
			 human rights, including—
				(1)support for community-based activities that
			 encourage community members to address beliefs or practices that promote child
			 marriage and to educate parents, community leaders, religious leaders, and
			 adolescents of the health risks associated with child marriage and the benefits
			 for adolescents, especially girls, of access to education, health care,
			 livelihood skills, microfinance, and savings programs;
				(2)support for activities to educate girls in
			 primary and secondary school at the appropriate age and keeping them in
			 age-appropriate grade levels through adolescence;
				(3)support for activities to reduce education
			 fees and enhance safe and supportive conditions in primary and secondary
			 schools to meet the needs of girls, including—
					(A)access to water and suitable hygiene
			 facilities, including separate lavatories and latrines for girls;
					(B)assignment of female teachers;
					(C)safe routes to and from school; and
					(D)eliminating sexual harassment and other
			 forms of violence and coercion;
					(4)support for activities that allow
			 adolescent girls to access health care services and proper nutrition, which is
			 essential to both their school performance and their economic
			 productivity;
				(5)assistance to train adolescent girls and
			 their parents in financial literacy and access economic opportunities,
			 including livelihood skills, savings, microfinance, and small-enterprise
			 development;
				(6)support for education, including through
			 community and faith-based organizations and youth programs, that helps remove
			 gender stereotypes and the bias against girls used to justify child marriage,
			 especially efforts targeted at men and boys, promotes zero tolerance for
			 violence, and promotes gender equality, which in turn help to increase the
			 perceived value of girls;
				(7)assistance to create peer support and
			 female mentoring networks and safe social spaces specifically for girls;
			 and
				(8)support for local advocacy work to provide
			 legal literacy programs at the community level to ensure that governments and
			 law enforcement officials are meeting their obligations to prevent child and
			 forced marriage.
				6.Research and dataIt is the sense of Congress that the
			 President and all relevant agencies should, as part of their ongoing research
			 and data collection activities—
			(1)collect and make available data on the
			 incidence of child marriage in countries that receive foreign or development
			 assistance from the United States where the practice of child marriage is
			 prevalent; and
			(2)collect and make available data on the
			 impact of the incidence of child marriage and the age at marriage on progress
			 in meeting key development goals.
			7.Department of State's country reports on
			 human rights practicesThe
			 Foreign Assistance Act of 1961 is amended—
			(1)in section 116 (22 U.S.C. 2151n), by adding
			 at the end the following new subsection:
				
					(g)The report required by subsection (d) shall
				include, for each country in which child marriage is prevalent, a description
				of the status of the practice of child marriage in such country. In this
				subsection, the term child marriage means the marriage of a girl
				or boy, not yet the minimum age for marriage stipulated in law or under the age
				of 18 if no such law exists, in the country in which such girl or boy is a
				resident.
					;
				and
			(2)in section 502B (22 U.S.C. 2304), by adding
			 at the end the following new subsection:
				
					(j)The report required by subsection (b) shall
				include, for each country in which child marriage is prevalent, a description
				of the status of the practice of child marriage in such country. In this
				subsection, the term child marriage means the marriage of a girl
				or boy, not yet the minimum age for marriage stipulated in law or under the age
				of 18 if no such law exists, in the country in which such girl or boy is a
				resident.
					.
			
